CONCtJRRrNG OPINION
Donlon, Judge:
For the reasons stated in my concurring opinion in United States v. The Heyman Co., Inc., 43 Cust. Ct. 619, A.R.D. 113, in which the same parties litigated the same issue as that now before us, I concur in the result reached by Judge Kichardson. I concur, also, that the newly adduced evidence is consistent with the evidence in the incorporated record, with respect to the restricted dealer policy of Cordeleria Santa Ines, in exporting similar merchandise to the United States.
However, I do not agree with the entire finding of fact number 4. I do not find that there was not a uniform price at which similar merchandise was offered to all buyers for exportation to the United States.
The cases which are cited involve other fact situations. The price of offerings, as an element of deciding what basis of appraisement is to be used, is not necessarily identical with the value of the merchandise.
Our appeals court declined to go into this issue, in United States v. The Heyman Co., Inc., 48 CCPA 13, C.A.D. 755, saying:
In our opinion the evidence amply supports the holding of the Customs Court that Santa Ines was not, during 1955, freely offering merchandise similar to that at bar for sale to all purchasers within the meaning of Section 402(d). It is accordingly unnecessary to consider the further holding of the majority of the Customs Court that said merchandise was not offered at a single price. [Emphasis supplied.] [P. 16.]
I, too, find it unnecessary here to consider that issue, and for the same reason.